DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed 23 June 2022 has been entered.  Claims 46-48 and 50-65 are currently pending in the application.  Claims 60-65 are withdrawn.  The rejections of record from the office action dated 24 December 2021 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 46-48, 50-51, 54-57 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Fredricks et al. (US 6,129,653) in view of Berube et al. (US 2011/0046284 A1) and Muggli et al. (US 2005/0276944 A1).
Fredricks discloses a paper cup comprising a body member and a bottom panel member, wherein the body member is coated on its inside surface with LDPE and the bottom panel member is coated on its upper surface with LDPE and the body member and the bottom panel member are joined to form a heat seal at an interface (i.e. a paper cup comprising a side portion and a bottom portion; wherein a bottom edge of the side portion is bonded to a side edge of the bottom portion via a seal; further comprising a second coating comprising a semicrystalline polymer on a second surface of the paper cup, the second surface comprising an interior surface of the bottom portion of the cup when the first surface is the interior surface of the side portion or the second surface comprising an interior surface of the side portion of the cup when the first surface is the interior surface of the bottom portion, and wherein a bottom edge of the side portion is bonded to a side edge of the bottom portion via a seal comprising the second coating; wherein the semicrystalline polymer comprises low density polyethylene homopolymer) (abstract, C2/L50-C4/L50, Fig. 1). 
Fredricks does not disclose a first aqueous polymer coating on the interior surface of the side portion or interior portion of the bottom portion or both, wherein the first aqueous polymer coating has been surface treated using corona treatment or wherein the first aqueous polymer coating comprises a pure acrylic copolymer, a styrene-acrylic copolymer, a styrene-butadiene copolymer, a vinyl acrylic copolymer, or a combination thereof.
Berube discloses an aqueous coating applied to a cellulosic paper or paperboard substrate to provide barrier properties to liquid, moisture vapor, oil and grease (abstract, claim 12), wherein the coating comprises a pigment system comprising pigment treated with surfactants, hydrophobically modified polymers, styrene acrylic resin emulsions, styrene butadiene latex emulsions silanes, siloxanes, siloxane/silicone resin blends and their carbon based analogs ([0008]-[0011]), wherein the coating comprises a binder comprising styrene acrylic resin, styrene butadiene latex ([0030]), wherein the coating is used to provide a heat seal ([0107]).
Muggli discloses that corona treatment improves adhesion between polymeric materials ([0003]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to coat the interior portions of the paper of the body member and bottom panel member of the paper cup of Fredricks as taught by Berube in order to provide a cup having improved barrier properties to liquid, moisture vapor, oil and grease and to corona treat the coating as disclosed by Muggli in order to improve adhesion between the aqueous coating and the LDPE coating to prevent delamination.
	Regarding claim 54, Fredricks discloses that the coatings may have any thickness (C5/L40-45).  While there is no specific disclosure of a thickness of 0.5 mils to 2 mils, given that the thickness of the LDPE coating will affect the sealing properties and the cost of the cup, it would have been obvious to make the thickness any thickness including a thickness within the claimed range depending on the desired and use and sealing properties and cost.
	Regarding claims 55 and 56, Fredricks discloses that the LDPE may have a melting point in the range of about 100°C to about 110°C and a density of about 0.910 to about 0.925 g/cm3 (i.e. overlapping melting point temperature of 95°C to 105°C; overlapping a density of 0.65 g/cm3 to 1.1 g/cm3) (C6/L1-10).
	Regarding claim 59, given that the paper cup of modified Fredricks is identical in structure and composition to the instantly claimed paper cup, it is the examiner’s position that it will intrinsically not exhibit a leak along the seal of the paper cup for thirty minutes after substantially filling the cup with hot coffee at an initial temperature of 90°C.
Claims 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Fredricks et al. (US 6,129,653), Berube et al. (US 2011/0046284 A1) and Muggli et al. (US 2005/0276944 A1), as applied to claim 50 above, in view of Holbert et al. (US 2005/0100695 A1).
Regarding claims 52-53, modified Fredricks discloses all of the claim limitations as set forth above.  Modified Fredricks does not disclose that the LDPE has polar functionality or includes a low density polyethylene copolymer that is a copolymer of ethylene and a monomer comprising methyl acrylate, methacrylic acid, or a combination thereof.
	Holbert discloses a multilayer laminate comprising paper for use in making food containers, comprising an adhesive tie layer comprising LDPE modified with methacrylic acid (abstract, [0004], claim 7).
	Fredricks and Holbert are analogous art because they both teach about food containers comprising laminated comprising paper.  It would have been obvious to use the LDPE modified with methacrylic acid as the LDPE of the coating of the paper cup of modified Fredricks in order to provide a paper cup having improved adhesion between the layers and because doing so would amount to nothing more than using a known material for its intended use in a known environment to accomplish an entirely expected result.
Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Fredricks et al. (US 6,129,653), Berube et al. (US 2011/0046284 A1) and Muggli et al. (US 2005/0276944 A1), as applied to claim 50 above, in view of Lemon (US 2012/0043374 A1).
Regarding claim 58, modified Fredricks discloses all of the claim limitations as set forth above.  Modified Fredricks does not disclose that the side portion of the paper cup is adhered to itself along a side edge.
Lemon discloses a paper cup comprising a side seal wherein the side portion of the cup is sealed to itself along an edge (abstract, Fig. 1-4, claim 1).
Fredricks and Lemon are analogous art because they both teach about paper cups.  It would have been obvious to one of ordinary skill in the art to use the design of Lemon having a side seal because it is a well-known design for making paper cups and because doing so would amount to nothing more than using a known design for its intended purpose in a known environment to accomplish an entirely expected result. 

Response to Arguments

Applicant's arguments filed 23 June 2022 have been fully considered but they are not persuasive.
Applicant argues that the instant invention exhibits the unexpected result of significantly increased peel strength while still providing insignificant effects on blocking and leaking and points to tables 6 and 9-11 for support.
Applicant’s argument is unpersuasive because the data presented is not commensurate in scope with the instant claims.
The aqueous polymer coating of Examples CO2014-0133-1, CO2014-0133-2, CO2014-0133-3 and CO2014-0133-4 comprise styrene acrylic copolymer latex stabilized by surfactants at 5-50%, styrene acrylic resin emulsion at 25-90%, polyacrylate copolymer latex at 0.1%, thickening aid at 0.4%, calcium stearate dispersion at 1.2% and defoamer at 0.1%, while instant claim 46 broadly recites “aqueous polymer coating”.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/Primary Examiner, Art Unit 1782